19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 1 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 2 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 3 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 4 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 5 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 6 of 7
19-53850-mar   Doc 43   Filed 11/17/20   Entered 11/17/20 14:18:50   Page 7 of 7
